The appellee sued appellant to recover a penalty for an alleged violation of a city ordinance, and recovered a judgment against him for $5 and costs. Such a suit is a civil action. Shea
1.  v. City of Muncie (1897), 148 Ind. 14, 33, 46 N.E. 138.
Where the amount in controversy in a civil action, exclusive of interest and costs, does not exceed $50, no appeal will lie to the Supreme or Appellate Court unless the case presents for 2.  decision a question as to the validity of a franchise or ordinance, the constitutionality or proper construction of a statute, or rights guaranteed by the state or federal constitution. §§ 1389, 1391 Burns 1914, § 1, Acts 1903 p. 280, § 8, Acts 1901 p. 566.
No such question being presented by this appeal, it cannot be maintained. The appeal is dismissed. *Page 190